ORIGINAL

January 9, 2021
Dear Honorable Judge Leslie Kobayashi,

| am writing this letter to ask your reconsideration of my case CIV. No. 18-00312 LEK-KJM on these
stated items listed below and to correct clear errors to prevent manifest injustice. It is manifest injustice
to not take in account that all parties that made accusations were proven untruthful.

1. The CBP did not have any paperwork or my name associated with any paperwork coming on the
aircraft without being cleared.

2. Delta airlines had no paperwork that | was not doing a good job as a new mechanic. Delta
airlines sent me over to Maui, OGG Airport for at least four days a month, for fourteen months,
to work a split shift all by myself and take care of maintenance issues for two Boeing 757’s each
day.

3. Delta airlines had no proof! ever took food off of an aircraft or ate food in the aircraft. Don Kim
admitted he did not see me do this in his deposition, as did Sandy Naito in her deposition. | was
fired because of the made up lies by Steve Villicana, who then received the lead position and is
now a manager for Delta Airlines for producing this document.

Referring to your “Order Granting Defendant’s Motion For Summary Judgement”, these are the points
that are not truthful and | respectfully ask for your reconsideration.

Page 2, Plaintiff bid on an open position in Honolulu for an aircraft mechanic position on the
“International line”.

The above statement is misleading and false. | worked as an intern for Delta Airlines in Atlanta, GA from
June 8, 2008 through April 1, 2009. On April 1, 2009 | started as an assistant mechanic with Delta
Airlines in the Tech Ops hanger at Hartsfield-Jackson Airport in Atlanta, GA. It was during the time
period from April 1, 2009 to June 30, 2009 that | made numerous bids on aircraft mechanic positions in
both OGG, Kahului Airport on Maui and HNL, Honolulu Airport, on Oahu. During the beginning of June
2009, | found out that Delta had hired 4 men under my seniority for the positions open in HNL. It was
then that | wrote a letter to Tony Charaf, President of Delta Tech Ops, asking Delta since | had higher
seniority to consider my bid. Tony, myself and my son Michael met after he granted this request. Please
see attached letter. It was on August 1, 2009 that | was granted the position in HNL as an aircraft
mechanic. However, since | was a very new mechanic and had not worked nor was familiar with the
Boeing 757 nor the Boeing 767 which was flown out of HNL. My new manager, Paul Fugere, asked if |
could please stay in Atlanta to take both the month-long Boeing 757 and 767 classes. He also had me
transferred from the Tech Ops hanger to the E gates where the “international line” mechanics work, so |
could become familiar with these aircraft. | worked in Atlanta and went to school from August 1, 2009
to December 24", 2009. There were no issues during this time in Atlanta. ! worked this line with all the
male mechanics in Atlanta as the only woman mechanic. There were many challenges, but working with
these mechanics, | felt no discrimination, harassment nor did | experience a hostile work environment.

RECEIVED

CLERK, U. S. DISTRICT COURT

JAN 11 2021 4:15 pm
DISTRICT OF HAWAIL
Please see, Page 3, It was in my September 2009, Boeing 767 class that | met Timothy Donohue and
introduced myself. Timothy Donohue had been working on the Boeing 767 for approximately 20 years
before Delta sent him to school in Atlanta to get qualified to sign off on this aircraft. The first time | met
Timothy in the classroom, he was angry and asked me if | knew what kind of commotion, | was causing
in the HNL station. When | replied “No”. He went on to tell me, among other items, that they had to
build me a bathroom, and a really good mechanic was losing his job because of me, this was causing
dissention among the mechanics in HNL. This was highly upsetting to me and | responded by asking him
if he knew why | bid on the HNL line. He said no. | told him | had a son with cerebral palsy that could
not live alone and wanted to go to college for Marine Biology in Hawaii and work with dolphins. | then
was so upset by this encounter with a new co-worker that | wrote an email to Paul Fugere, station
manager explaining this encounter and expressing my hesitation in causing all of this trouble. This email
should have been provided by Delta Airlines with their documents. When | was terminated, Delta staff
broke my 3 locks on my lockers, in the women’s bathroom and disposed of 3 large binders, | kept there
without even asking or letting me clean them out myself. Locks were on the lockers, because they had
been previously tampered with by the male mechanics, when | was not working. These binders not only
contained work | had accomplished in Atlanta, but personal papers along with the Pratt and Whitney
4000 engine manuals. | received these from Pratt & Whitney when | took classes at Pratt & Whitney in
Hartford, CT on a Women In Aviation scholarship award. if Delta had fairly let me clean out my own
lockers, ! would have had the copy of the email | wrote expressing grave concern in transferring to HNL
that | sent to Paul Fugere.

Please continue on page 3 to the statement concerning the multiple mechanics made to me when | first
came to HNL, about how women did not belong in line maintenance. While this was stated numerous
times to me, | did not approach Paul Fugere about this statement because | wanted to work my hardest
to prove to him that he was wrong. ! knew as the first woman working in HNL, | would be tested and
challenged, so | wanted to work my hardest and learn as much as | could. | have worked in aviation
since | was young, not only was my father a pilot, but | started flying when | was 18 years old. | earned
my Privates Pilots license, and my Multi-Engine Land rating. During this time, | met many men that
didn’t want women to fly but didn’t think women could. After some mechanical issues with the aircraft
at the university | attended, | really wanted to change majors and become an aircraft mechanic. It was
not until | was older when my son expressed his desire to work with dolphins that | actually went back to
school, finished my education and got my Aircraft and Powerplant mechanics licenses.

Please see page 4. Plaintiff also stated that one summer... This was my first summer in HNL, five months
after starting. | had worked in Atlanta previously and as a new mechanic had a limited number of short
sleeve shirts. Also, Delta was backordered for these shirts and when | ordered them in April they had
not come in by June. | had to wash my shirt each day and showered each day. It was extremely
embarrassing to have my new manager state this. Especially since all of the male mechanics | worked
with sweated and had odor from the Hawaiian heat.

In regards to Resil Lasam, “stating that | did not officially belong to us”. This man | only met briefly
twice, considering he was not my direct supervisor in Atlanta. | never had one complaint about me
working in Atlanta. It is also very insulting to have a manager in HNL that stated he wishes | did not
belong to him, when | was trying to learn as much as | could about my job. The other mechanics, |
worked with in Atlanta told me it takes a good five years for everyone to even feel confident about fixing
aircraft.
Going further on page 4, when | first met Jack he not only told me | was doing a great job in HNL, but
that he could help me become a lead and possibly take over Curtis’s job. When he came to HNL we even
met for drinks. Though he falsely stated in his deposition that he went out with my “kids and |”. So, if
management saw leadership potential in my work ethic, why would there be and issue with my work
performance that | was never aware of?

| attended school for the Boeing 747 ahead of other men at the station with more 747 experience. | was
supposed to go in March of 2012, yet Curtis asked if | would switch months with Yon Ho Kim who had
years more seniority than | did. Yon Ho never did go in March, nor has he gone as of 2019. You have to
ask yourself, if i was doing so poorly in my position as an aircraft mechanic, why would they send me to
learn how to fix another type of aircraft? Was this to set me up for failure, since | had very limited
experience on the 747? Again, | did what | was asked to do and did not refuse to learn more about my
job, like Yon Ho Kim did. This shows that Delta treated their male mechanics much different on a daily
basis. Steve Villicana also pressed me to go to Boeing 747 school because Delta needed more mechanics
qualified on this aircraft now that Korean was now flying the 747 into Hawaii. There were numerous
other Delta male mechanics that were qualified to work a Delta 747; however, they were not forced to
work the Korean contract because they simply stated they did not want to work it. This was alright with
our managers, yet was not alright for a female aircraft mechanic to ask to not work the Korean contract
because of their known discrimination to women.

Please see page 5. In August of 2010, |! was not aware that Justin even complained about me until
receiving paperwork from Delta 2 years ago. | do not even remember this instance. But do remember
writing Paul about Justin.

Regarding the toilet issue, no other male mechanic was ever told to fix some item on another mechanics
assigned plane. Ever. We would help each other out when it got busy on another mechanics plane, but
never would one male mechanic stay in the office doing chemistry homework while another female
mechanic was fixing a plane and the other male mechanic assigned to that plane left for home. Itisa
total lie that each plane is everybody’s plane. The reason he wrote the letter stating that he was trying
to help me learn was only because everyone knew he was wrong by telling me to do this. He was my co-
worker and had been talked to about documented previous harassment, this is not his job to bully me,
the only female, into doing his job. He was also never, ever up in the plane hiding to watch me. | was
not in the bathroom the entire time and | was also talking to a cleaner up there, he never did come back
after finally getting me the required paperwork | wanted to get myself before going up there. At the
start of the job, Justin yelled at me to go fix it, without the paperwork. He was bigger and taller than me
and | did not speak up because as | explained to Lisa, | was scared. Lisa Todd knew all of this and when
we were riding on the bus in Portland together, she brought up that “wasn’t ! glad that | had won
against Justin”. | was very surprised at her comment, because no one had ever told me this. She told
me she was very glad it had worked out for me. However, this can not be proven until Justin’s records
are examined. What was Delta so afraid of if Justin was in the right? After this incident, Justin Keller
was not allowed to be TIC, technician in charge again. However, this is not in Lisa Todd’s statement.

On page 7, Lisa Todd said | had made multiple reports to her about being harassed, however | only made
two complaints to her. One for the January 2011, toilet incident and another for the December 2012,
doors incident. Where is the paperwork for these complaints, | supposedly made to her? Where did
Delta have all of these investigations recorded? Again, stated falsely on page 11 that ! came to her
numerous times and numerous investigations happened from HR. After Paul retired and Curtis came |
spoke with him or Mike Coleman about harassment issues.

On page 11, it stated | requested not be assigned to work with Keller and Carter denied this request.
This is not true. When Curtis came to our station in June of 2011, | was finally allowed to bid another
shift so | bid day shift to get away from Justin. Paul Fugere up to this time would not allow me to switch
shifts, even though | had the seniority to do so.

On page 13 it states that my vehicie tag was not in the proper place. However, when | went to the CRP |
showed a picture of my red tag hanging off the rear view mirror. This is the placement stated on the
parking permit. | took this picture at the tow lot before | was allowed in the vehicle. The person that
had my car towed, never even looked in the side windows. They also did not tow any other vehicles that
day, and there were at least 7 vehicles completely covered by car blankets that were tied down.

Page 14 has numerous false statements. When looking at Sandys statement, about the purser |
explained this to Jack LaPaim in the interview on February 14, 2013 and to Steve Villicana when it
happened. The incident was that KAL had called me up into the aircraft, close to the time they were
boarding and showed me that a bulkhead seat IFE (In Flight entertainment) was not standing upright.
We are not trained on these and how to fix is just tribal knowledge among mechanics. | tried to fix it the
way | knew, however it needed to be taken apart. Since | was the only mechanic on the KAL 747 that
day, | walked down and over to where another Delta mechanic, James was on the KAL Airbus 330 and
asked him about his knowledge on how to fix the problem. He told me in detail, and to not let the cable
drop, it would break when taking the seat apart. | then went back up to the 747 and proceeded to do
exactly what James told me to do. However, this purser leaned down and was trying to tell me to fix it
another way. | told him firmly to not interfere. Again, since Korean airlines does not have women
mechanics this was not welcome. Previously, Lisa Todd had told me that | had to be more assertive, this
is what | was professionally doing in this instance. The only other two instances | had with Korean
Airlines | reported to Steve Villicana who was the coordinator for DAL mechanics and KAL operations.
Steve told me not to worry, Korean was difficult to work with.

We all knew Korean was difficult to work with, that is why Curtis said he could not take me off the
contract. The male mechanics did not want to work on that contract and were not pressured to do so.
One mechanic told me after Korean made these allegations that he was very sorry he was not there to
protect me. Delta should never have allowed male mechanics to keep their jobs after having major
issues with Korean and then get off by not having to work with them. Korean airline was so difficult to
work for that Delta did not continue the contract with Deltas ticket and gate agents that worked the
contract for Korean airlines. None of the ticket agents wanted to work for them and it was getting
harder and harder to find ticket and gate agents to work the Korean contract. Delta was well aware that
Korean airlines was difficult to work with and should have never forced me as the lone female mechanic
to work this contract.

On page 15, none of these instances happened. It is proven by the subpoena submitted by Customs and
Border patrol. Your honor, | think it would help if | explained my job and its time limits. The aircraft
would come in. | hook up ta a headset and microphone in the nosewheel compartment and ask the
pilot if there are any write ups or problems. He tells me any issues and then | start my walk around of
the aircraft. | examine every part of the plane on the outside, including the cargo areas and check the
engine oils, with a ladder. This takes a minimum of half an hour to a max of an hour on a Boeing 747. |
then go up to the cockpit to look at the logbook. By this time the cleaners have started cleaning and
maybe Don Kim is in the aircraft for Korean airlines. Sometimes Sandy Naito would be there as oversite
and maybe once a month, one of the station managers Mr. Woo or Dustin. These were the only KAL
personnel | was familiar with. So, when Don Kim states in meetings he would hear things about me, |
am not sure who he means and he stated he never remembered names. Ticket agents would be
working at the ticket counter and gate agents were outside the aircraft by the gate. It would be rare to
see the inbound flight attendants or pilots because they have to go through customs with the
passengers.

Regarding the complaints brought against me by Don Kim, Sandy Naito and Steve Villicana, | am very
surprised that the falseness of these claims is not more important to my termination and subsequent
lawsuit. On page 17 it states, Plaintiff was present at Kim’s deposition, and she states that, after it was
over, “Kim approached (her) and apologized for what he had done to her”. When Don Kim left, and
made this statement, all of my lawyers, including Deltas lawyer, Richard Rand were still in the room.
This is a misleading statement because it sounds like | was the only one that heard him apologize.

Please see the last paragraph on page 17, where it states that the parties agree, that Villicana reported.
in the statement that Steve Villicana made that led to my termination he lied about telling me numerous
times not to enter the aircraft until it was cleared, because the CBP did not have any record of these
unlawful entries. Also | worked Delta international planes, knew the rules and was never written up. He
also lied about me arguing with the flight attendants daily, these flight attendants rarely spoke the
English language and | stated the only two issues ! had with Korean airlines personnel, in my statements
to Delta. This would also have been unprofessional. Steve also lied about not working with me in the
past 6 months, he actually worked with me 28 times according to my paperwork. So, if this man who
not only received the lead position from Jack LaPalm and then the manager position at HNL, lied about
these three things, why would my taking food off the aircraft be any different? Don Kim admitted he
lied, but then said he heard things, yet couldn’t name who he heard them from. The Korean Airlines
staff in Honolulu is very limited, maybe 5 people total, including Don Kim, Sandy Naito, the two
managers Mr. Wo and Mr. Harry and a new employee named Ron. How could either of them not know
who brought these issues up? Sandy Naito in her deposition stated repeatedly that she didn’t know.
None of these statements are even signed and the dates are questionable. My statement was taken on
February 14, 2013 yet it says February 15™, 2013, how can we know for sure any of these are correct?
Even in Curtis’s first letter before my resignation, he stated he had never heard of a problem with me
and Korean Airlines. | not only worked their contract, but also helped Curtis and Delta out by flying to
Kahului Airport, on my days off and provided shift relief to the mechanic there for 14 months, four to
eight days a month, by working 2 Boeing 757 aircraft by myself. Curtis even asked me to fly from
Denver, CO before a leadership conference was over to work in Maui because no one else would fly
from HNL to do the shift retief.

Please see on Page 19, Plaintiff argues her employment history and personnel file “contained nothing”.
if | was not disciplined for any infractions during the three years in Honolulu, why was | fired without
Delta following their own rules for employee termination, yet Justin a male mechanic has been coached
and disciplined numerous times, but not fired. Delt produced documents that showed he was
disciplined along with Jeff White. Curtis Carter and Steve Villicana also stated that Justin was disciplined
more than once.
Please see page 21 where Lisa Todd said that in November 2010, | came to her and told her | removed
food items from the aircraft and | said my supervisor expressed concerns and instructed me to stop. This
is untrue because | had never met Lisa Todd before January 2011 when | reported to HR that Justin
Keller made me change a toilet on his aircraft while he did chemistry homework in the office. After this
meeting about Justin | did not see Lisa Todd until she came with our new regional manager, Mike
Coleman in October of 2011 to Honolulu. It was during this visit that Lisa Todd complained to Curtis that
i was charging my radio on the top of the bathroom sink, which was a safety issue and that there were
clothes on the floor. When Lisa Todd came into the women’s bathroom that day | was in the shower
and my work clothes were on the floor outside of the shower. | was the only woman at the station and
the only one using that restroom. Curtis brought this up that next day and | explained what occurred.
He asked me to put the radio elsewhere, so | brought in my own small table and put it next to the sink.
By the sink was the only place a plug was. | again did not see Lisa Todd who was stationed in
Minneapolis until the Portland trip in 2012. If this was a true statement by Lisa Todd why did she not
bring it up during the investigation in February of 2013? Specifically, during training in Atlanta we were
told that we were not allowed to take items off an aircraft. They stated in the class that a mechanic had
been fired for taking a roll of toilet paper. This has always stuck in my mind and kept me from ever, ever
taking anything.

Please see page 23 where LaPalm concluded that Plaintiff lied during the investigation. | truthfully
answered all questions he and Lisa asked me on February 14", 2013. At the end of the meeting,
unprompted, Jack looked across tne table and said, “I believe her Lisa, what about you”? Then Lisa on
the conference speaker, said, “Yes | do too”.

Please see page 24, where Lisa Todd admitted thai in her investigation summary, she shortened
expanded descriptions from Curtis. However, she actually changed them. | have also written about
those incidents and the dates on them do not coincided with all of my daily note sheets. Please see
attachment A.

Please see on page 25 where the CRP is discussed. In Jack LaPalms deposition, Page 249: lines 1-8, he
states, “Technically it should have stopped right then. Then they have 120 days to try to get the case on
the books. They try. Its---there’s flex there. Hers went much longer. In fact, Steve and | flew there one
time to do the case. Once we landed in Atlanta, Susan had backed out, so we had to reschedule again.
So this went on for a year and a half, which was unheard of”. This is actually what happened with the
CRP. At first after | was terminated Delta told Curtis that | couldn’t do the CRP, then Curtis said | could.
No one gave me any information on how to do this process. Until | read this from Jack’s deposition, the
only thing | was told is the whole process would take 3-4 months. No one ever told me | had only 30
days to file. | had to wait for them to send me the paperwork from the council. They kept putting off my
case because the man in charge, Ed Brown, said they had too many backlogged cases. | would have
been waiting until today if | had not emailed Tony Charaf, President of Delta Tech Ops and explained the
situation to him. Please see attachment B. Right away Ed Brown called me and they came in to
Honolulu, June of 2014 with the documents. These were the documents concerning my termination. |
had never seen them before this date. | had so much time to prepare, but again they told me that they
had back logged cases ahead of me. By the end of the year, there was a new person in charge of the
CRP, Becky Camp. She asked if | could come in January of 2015, but | could not because my son Michael
was in a private class (his boat Captains class) that we had paid for, and he needed me to help him write
notes in each class. She gave me a date in February and that is when | went, February 17, 2015. Two
years after my termination. After the CRP, the lady in charge Becky Camp told me that | should have
gotten up and yelled at Steve for making this stuff up. But at that time, | had not gotten sleep for over
24 hours. Delta would not allow me to come in a day early and get needed rest after flying a red eye to
Atlanta from Honolulu. | would have stayed with friends. So it did not cost Delta anything to have me
come in a day earlier. All the papers that they had given me, plus a binder | had put the papers in with
detailed notes along with post it notes, were taken from me after the CRP. | was told it would go toa
person higher up in management and they would be looking at everything to review. | left these
documents because | wanted to include as much documentation as | could to show them that this
termination was wrong.

Each and every day | worked for Delta airlines in Honolulu some kind of discrimination or harassment
was perpetrated upon me. Whether it was Justin going on my computer while | was discussing
something with the lead, Justin going into the female’s bathroom and locker room or being put on an
aircraft alone to do the job that two male mechanics were usually assigned. Each and every day | had
issues with an established all-male staff that was allowed to harass, intimidate, yell and bully me.

i have worked as the lone woman on many, many jobs, but the way Delta allowed these men to act this
way is reprehensible. These instances are happening with the women mechanics all over the Delta
system. | have been the one woman that stood up to Delta and brought this to you, the law. | have
fought for eight years to bring all this information justice and for all women mechanics to see equality
within a position we love with all our hearts. | have wanted to be an aircraft mechanic since | was 18
years old and would have never acted in anything but a professional manner with not only Delta Airlines
but Korean Airlines. Please accept this letter Judge Kobayashi and re-consider your decision.

Thank you for taking the time to read this request.

Span Dodec

Susan Wadas

1316 Mokapu Blvd
Kailua, H! 96734
Cell: 808-388-8846
AtHachmenr A

Summary of Accusations

Was not given these written accusations of my termination until June of 2014.

This was only after | had written the President of Delta Tech Ops, Tony Charaf and
asked for help. Received these allegations from Ed Brown. Met him at the airport
hotel in the lobby.

Exhibit 2: Sandy Naito of Korean Airlines, reported | engaged in an argument with
a KAL purser. This was regarding the IFE system. | have this documented in my
notes and even told Steve about this when it happened. He told me not to worry
about it that Korean Airlines had made it clear on their checklist that the airline
did not want us to turn off the IFE system on the 747. The only other complaint |
received from KAL was when, in Fall of 2012, Sandy had told Steve that | was
reading when waiting for the aircraft to get fueled. Steve asked me to move
under the overhang so | would not be seen. Was never asked to stop reading. All
of the other guys read the newspaper, played games on their IPADS and red
books while waiting for the fueling to be completed. Sandy never complained
about them. They did these things in site of the passengers waiting in the gate.

06/22/11: Sunday. Not sure what this was or how | could have been coached on
conduct since | am off on Sunday/Monday. Not sure if Curtis was even working at
the Honolulu Station yet.

8/03/2011: Wednesday. Not sure what this date is. My car was towed out of the
Delta lot in May of 2011. It was the first day Curtis was working. | had not even
met the man until he took me to get my car. | did not have the cash on me and he
loaned me cash so | could get my car out of the tow lot. The Delta employee that
was looking at cars to get them towed did not look under my new sunscreen,
(shown in picture, red tag hanging down) to see the tag. Delta ops employees did
not look up my license plate number, it was written down on my parking permit. |
had to pay the $142.00 out of my own money, to recover my car that was towed
while | was working. Never coached on this, where is the documentation?
October 6, 2011: Thursday : Coached on Job Performance cleanliness of work
area. The only thing | could think of was Curtis told me after Lisa Todd came to
visit our office that my flashlight should not be on the side of the sink, charging.
Said it was a safety issue. There are two sinks in my bathroom, | am the only
female, so | had it on the second sink that | was not using. So | brought in a table
and put it there to charge. (See digital picture of Bathroom on drive) Lisa Todd
was visiting our station in October (not sure of the date) and | had not seen her
since January, so | forgot her name. She was upset. Also told Curtis | had clothes
on the floor in my bathroom. When she came into my bathroom | was taking a
shower, no curtain on the shower. A person can see with the mirrors above the
sink into the shower, so soaking wet (no clothing on) | hid in a corner until she
left. The clothes she complained about was my uniform on the floor that | had
taken off and left while taking a shower. My locker is on the other side of the
bathroom, so | cannot take off my uniform there, because | would have to walk
without clothes on past the door that could be opened at any time. | explained all
of this to Curtis when he told me what Lisa said. Took him into my bathroom and
he had suggested the table. Not exactly sure how | could have made this any
better at the time, nor why she would report to my boss such a minor thing. How
does this reflect on my job performance?

October 7, 2011: Friday: Steve Villacana TIC. Coached on Job Performance Failure
to sign fuel slips. Not sure what this was about, never was spoken to about this.
Always helped Steve by filling the Korean hard aluminum storage clipboard case
for each Korean aircraft with fresh fuel slips and checklists. The fuel slips for
Korean Aircraft are signed by the fueler only. Mechanics only take the fuel slips
up to the pilot, so the fueler can finish up his job.

November 11, 2011: Friday: Coached on Conduct: Argument with leader about
computer use. Not sure what this was about. Why would there be an argument
about computer use. (documentation?)

March 29, 2012: Thursday: Coached on Conduct Argument with ACS about ID50
travel. Not sure what this was about. About this time | had gone up to one of the
ACS agents, Sheri Freeman-Garza that | had spoken with before and she gave me
a sheet with instructions on how to do ID 50 travel with Hawaiian airlines on the
internet. | was working for Delta in Maui, two or three times a month and in
talking one time she had told me about ID50 travel when airline personnel are
traveling for business purposes. | looked into this on my own personal time, to
get a discount on flights for Delta, so they would not have to pay so much for the
mechanics flights when they went to Maui. One mechanic from our Honolulu
station went every Sunday and Monday for the one mechanic on Maui to have his
days off.

June 28, 2012: Thursday: Coached on Attendance, Denied Eyewitness report on
late arrival to work. No documentation on this. The only day | was late to work
ever in three years (it wasn’t on this day, it was November 6, 2012, nor was | ever
coached on attendance) was when | went into work over a half hour early to
speak with the Environmental manager for the ramp. In my job as a Chairman for
Safety, Security and Environmental for the mechanic side, | was asked by Curtis to
speak to this man. Each time | went over to the ramp, he was already out and
about. So | decided to go into work early to speak to him. We talked and | walked
over to the mechanic office next door when | was done. | was 3 min late. Manny
was the TIC that day. | told him where | was and why. He was ok with it. Curtis
never approached me with a problem with my attendance.

September 11, 2012: Tuesday: Coached on Job Performance, Filling O2 bottles.
Again this was not the day. One day in September ! approached Curtis, because
there were no mechanics in the office and asked for his help. | had not filled an
O2 bottle in about 6 months by myself, so | just wanted guidance as to the
procedure. There are 3 lines, with handles and you had to turn them on ina
specific order, to fill an O2 bottle for an aircraft. Curtis did not know how to fill a
bottle, so he asked Craig (who just came back from a plane) to help me. So Craig
helped me, we changed out one of the larger cylinders, because one was empty.
Refilled the bottle | needed for an aircraft, and the job | asked for help with was
completed.

November 7, 2012: Wednesday: Coached on attendance/conduct: Tardy and
argued with leader when coached. Never late but the one time explained. Not
sure what this was. (Documentation?)
Exhibit 3: Curtis met with Sandy on Feb 6, 2013. | explained about this seat issue.
We had never had this problem before. | was the lone mechanic on a Korean
Boeing 747. | went over to the other mechanic on the Korean Airbus 330 to ask
him if he had any knowledge of how to fix this. He told me how, just to be very
careful, when unscrewing the connecting cable, because | could break the cable
when it was unsecured, if | wasn’t. The male purser, head flight attendant was
very close to me while trying to do this job and repeatedly was giving me advice
on how to do the job. As an FAA licensed mechanic my job is not allowed to be
interfered with. Yet Korean Airlines employees felt because | was a woman | was
not able to perform my job. Other mechanics when working both Korean Airlines
and Delta Airlines relied upon each other to complete many jobs that one
mechanic had done before and the other was unfamiliar with. As a new mechanic
only out of school since 2009, there were many jobs that didn’t come up often
that | was not trained on and unfamiliar with. This is part of the job. My lead and
others told me it took a good 5 years for a mechanic to just get comfortable in
their job, yet it would be a lifetime of learning in this career.

Regarding the food, never stated who supposedly caught me, also the when and
what type of food. If | had been taking food off the aircraft for almost 2 years,
why did anyone not take a picture of me during this time? Sandy mentions the
caterer Dave. This was the caterer that | had approached only weeks before in
January because Steve told me Sandy wrote an email to him stating | was asked 5
times to put a strap back up on a 747 door and | did not complete the task. |
approached Dave the next time | worked the Korean contract and asked him why
he tied about me? When i laid down on the diamond steel plate reaching from
the caterers truck to the aircraft to push back up the red strap, my lead was on
the ground and told me not to put the strap up, it was part of the emergency slide
and had to stay out for the flight attendant to reach. | told both Dave and the
caterer on the truck about this strap that they pointed out on that day in January.
Now in this email he is writing something that is untrue. Dave told me he went to
my lead after and my lead told him it should be put up. However, that was untrue
also because | asked my lead and he said he would have told him what he told
me. Dave was very indignant when | approached him and told him he lied. Yet, all
the cleaners told me to do this when | told them what happened because he had
been lying about certain cleaners for years. They told me they always put their
feet in the aisles to trip him because he lied so much about their fellow
employees. They told me he was Korean and was a good friend with Sandy.

Allegation | was reading on the golf cart. | was told almost a year ago by Steve,
before Sandy left, to not read in sight of the passengers. So! parked under the
overhang or out by the fue! truck and fueler.

Sandy stated the other mecnanics waited in the jet bridge. However, it was a
Korean airlines policy that mechanics were not to be seen, especially by the
passengers. This was a requirement on the contract. No mechanics were ever
allowed to wait in the jet bridge. We waited on the ground and were contacted
by radio if they needed us.

The day | was suspended Curtis asked me to get my thoughts together, however
he never asked me to send him a written statement that was due that night about
the occurrences. He asked me to write them down, which | did. He also told me
during the meeting that this was the first time anyone from Korean Airlines had
complained about me. The only food instance | was aware of with Customs and
Border patrol and Korean Airlines was when an instructor from Delta asked me to
show him the Korean Airlines Airbus 330 cockpit. When we arrived at the cockpit
after Customs told us they were done, there was a meal sitting on the center
console in the cockpit. We went about our business, but | heard the woman CBP
officer tell one of the cleaners to get the meal out of the cockpit. That was all we
were aware of, that happened. | was unaware of any further issues with Customs
and Border patrol. The two purser instances | told truthfully what happened to
both Jack LaPaim and Lisa Todd (whom was on the phone) on February 14, 2013.
Curtis had left for vacation after suspending me, and Jack LaPalm had to come in
from Portland, Oregon for the interview.

Exhibit 4: Steve Villacana

We had worked for 3 years together. | was senior to him on the seniority list. He
along with 3 others were the ones hired from Swiss Port. | had written this in my
letter to Tony Charaf, while still working in Atlanta, that there were 4 persons
hired off the street, below my seniority for Delta maintenance in Honolulu. Steve
was the one who was the Korean contract liaison between Delta and Korean
Airlines. He showed me how to work the contract, even though | had great
misgivings about working on a contract that so many other Delta mechanics had
issues with, didn’t want to work and were taken off the contract. When asked to
work Korean, from the beginning both Steve and Curtis were aware | did not want
to work the contract. | worked the Korean contract starting in April 28, 2011 and
was not sent to school in Atlanta for the 747 until February of 2012. | never was
qualified on the Airbus 330.

Steve and | did not have a normal relationship in work. If Steve was TIC and
needed any help with any of the Delta or Korean paperwork, to run and get a part
or tc help him Jiterally with any of the numerous duties we were required to do,
he asked me, because the other guys were busy playing games on the computer
and he had a lot of work to do. Many times he would ask someone else and they
would tell him “No”. He was only a Technician in Charge, not a lead, so they
didn’t have to help him.

There are nurmerous inconsistencies in this question and answer, regarding the
aircraft being cleared before entering it. | was never approached by anyone that
told me | was going on before it was cleared. This is a clear violation of Customs
and Border patrol regulations. Customs and Border patrol officers are in the jet
bridge and then on the aircraft after the passengers de-board. When the aircraft
arrives as a mechanic, | am on the ground, plugged into a headset just following
the aircraft being chalked. | welcome the pilot and ask if he has any write ups.
The pilots tell me what they are if any and I proceed to do my walk around, by
myself of a Boeing 747. This includes checking engine oil and the cargo holds
after they are emptied. Most of the time there is no one except the cleaners on
the plane by the time | get done and head up to the cockpit. If this violation of
Customs and Border patrol regulations was true why wasn’t it reported to my
manager sooner, by customs and border patrol? | went onto international flights
that were with Delta Airlines, several times every day, if there was any type issue
why wasn’t | notified. Why is there no documentation?

In regards to the next paragraph. This is a lie. | worked with Steve, according to
tne records on my daily sheets a total of 26 times the past 6 months when Steve
was on night shift.
| am out of the office taking care of the Korean aircraft on any given day for 4to5
hours. | have my own hydro flask and my own snacks. | bring vanilla granola and
un-salted almonds from Down to Earth. These snacks are in my cargo pants
pockets along with plenty of latex gloves. When! first started the Korean charter
Steve was training me. He introduced me to many of the flight attendants. They
always offered water and juice. Steve even told them to give me some of the
special red tea, given only to the first class passengers. Steve was always friendly
with the flight attendants. Never once did | state to anyone that it was alright to
take international used food off the aircraft.

Never once did | take food or meals off the aircraft.
Never once dic Don or Ron ever tell me not to take food off the aircraft.

It is part of tne Custom and Border Patrol rules to never take food off an
international flight. Never once did | tell Steve that they liked me here. He was
well aware that the pursers had a hard time being below a female mechanic. |
always did what | was asked to do, but knew from the beginning they had issues
with a female mechanic. Sandy is called the Dragon Lady, by everyone that works
the Korean contract. Cleaners, especially do not like her. She is very verbal and
gets very angry when it takes them too long to do a job. | was very cautious
around Sandy, she was not a happy person, and any little thing set her off on the
cleaners.

Female flight attendants only spoke to the male mechanics if they could speak
English. | never had once had an altercation with the pursers except for the two
time | wrote about. Never! This is not clear, if | had an altercation every day, why
was | not written up? Justin refused to give the Korean Captain his seat when he
arrived in the cockpit, so one of the Delta leads was called up on the radio by
Korean airlines and he hac to come get Justin out of the seat. He was written up
for this and taken off the contract. Why is there nothing in my file about these
violations if every day for almost 2 years | had an altercation with the flight
attendants and purser?

What doi do with the food? | eat it. Well if! ate the food, how did it get off the
aircraft.
If | needed help on almost everything | did. Why was | continually put on an
aircraft by myself? Delta was very aware that on their contract with Korean it
stated that 2 mechanics were supposed to work each aircraft. However, Delta did
not have enough mechanics to support this contract, and we were continually put
on the contract with only 2 mechanics for 2 aircraft.

If Steve was aware of the complaints, and Curtis was aware of the complaints,
why was | not aware? Why is there not one written document regarding any of
these allegations?

Regarding work | refused, where again is the documentation. This is only Steve
giving a narrative, where are the emails, documentation and write ups on my
record if this has been happening for almost 2 years.

\f! did not have the skills to work the line, why was | sent to Maui to work the two
757’s all by myself for over a year? | worked the Maui contract from December
24, 2011 through February 2013. There were no instances in Maui.

After being suspended | spoke with Steve 3 times. He even met me in person. |
was So very upset and did not have any idea what | did wrong. He told me neither
did he. He was as confused as | was. He also told me if Delta offered me like
$300,000 dollars then just take it, because Honolulu was such a messed up
station.

Exhibit 5A: Kim Don

Entering the aircraft without clearance. The Custom and Border patrol officers
are on the aircraft until it is cleared. Why is there no paperwork from them? The
last occurrence he states was 2 months ago. Why is he bringing it up now if there
has been no occurrences since then? Why in Sandy’s statement does she state
the last time was 6 months ago? Where is the documentation that 6 months ago,
Customs and Border patrol gave a warning to Korean airlines?

How actually did | get the food off the aircraft? | wear a shirt and pants. How
would | physically get meals that are on plates, used by passengers off the
aircraft.
How would | get help from other technicians when | am the only one on the
aircraft? The only time | asked for help was with James and the bulkhead seats
IFE screen. | had to go over to the 330 and ask him. | was never trained on the
IFE screens. To fix these screens is tribal knowledge, passed on from one
mechanic to another. No books or Boeing instruction sheets.

The meeting with Curtis was 6 days ago, not 2 weeks. The meeting was called
about my attitude? Not the food or the reading?

Exhibit 5B: Kim Don

He states that he has seen me several times go into the aircraft without it being
cleared. Yet on Exhibit 5A he stated it has been over 10 times and the last time
was 2 months ago.

When did Korean Airlines, almost, get the fine? Was this 2 months ago or 6
months ago? ( After geiting this paperwork in June of 2014, | went to the
Customs and Border patrol office at Honoulu Intl Airport and spoke to an officer
about these allegations. This officer, John Mitavich who is the Passenger Service
Manager, was not aware of any instances with Korean Airlines. | asked if he could
please ask his superior. He went into the office and came back and told me the
Captain was also not aware of any fines or issues with a mechanic coming on or
taking food off the aircraft. He also told me that if they see someone taking food
off the aircraft, they always pull them aside and give them a warning, explaining
that the used food coming off an international aircraft is not allowed to be taken
off and is against the law.

He states | refuse to do my job. What job did | refuse to do? If | had been
refusing to do any job they asked me to do for almost two years, why is this only
been brought to my attention now.

Exhibit 6: Sandy Naito ( she portrayed herself to Jack LaPalm as the Station
manager, | had to tell him that she was not. Mr. Harry was the manager. | did not
know her title) Sandy has been taken off our flights at least twice since | worked
the contract. This last time she was gone for several months. We were told it
was because of she had behaved unprofessionally and they put her in a position
where she did not work with people.

She states that | was told only one time by her managers and that was two
months ago. However in Kim Don’s statement he said he brought it up to Sandy
at least 10 times.

in this statement she never said how many times, only that it was 2 months ago.

She also does not recall who said my attitude was not good, and when did she
witness my attitude not being good.

Numerous questions were not answered by Sandy.

Then she states that | do not have a good attitude, | get upset and has to call for
help alot. However she never gives one instance. She also never gives what
work | refused to do. If this was so upsetting to Korean airlines that | have had a
bad attitude for 2 years, why do they not know of specific instances?

Another two cuastions not answered.

Recap: Multiple complaints for some time. What complaints, only one, again the
IFE in the bulkhead seat. We do not tolerate that sort of attitude, however it was
their employees, both pursers one male and one female that yelled at me. One
told me how to fix the problem, after | had gone to a Delta mechanic and asked.
And the other time the female purser was yelling at me repeatedly that it was on
my checklist to turn off the [FE on the 747. Which it was not and we were told
not in any circumstances to re-boot the IFE if there was no write ups.

| was the only mechanic that cleaned the lav sinks of vomit. This occurrence was
almost daily on the Korean Airbus 330. This was the cleaners job, but they were
not familiar with the sink drain and how to take and clean it out. The drain cap
had to be pulled out with needle nose pliers, you had to do this after taking out as
much vomit as possible with the paper towels in the bathroom and put it into a
plastic bag. | would try to clean out as much vomit as possible. Then you had to
take the drain cap along with the screen underneath and bang it on a paper
towel. You could not have any chunks go down the sink because the drain hose is
only so big and clogs easily, that is what the screen is to catch. This was the
procedure Korean asked us to do. | know several of our mechanics absolutely
refused to do this, one was Tim Donahue. Korean also expected us to take off
seat cushions that passengers had an accident on, either urine or vomit, clean
them off and let them either sit in the sun on the food truck ramp or if in a hurry
take them down to the air conditioning discharge that was super hot and hold
them up by the discharge until they dried. This is why | carried so many latex
gloves in my pockets.
Gmail - Aloha from Sue Wadas https://mail.google.com/mail/u/3/?ui=2&ik=7ed4 Sed2bc&jsver=0kP...

e

lof 3

AYachmont 6.
Mé Gmail Sue Wadas <suezw66@gmail.com>

 

Aloha from Sue Wadas
10 messages

 

Sue Wadas <suezw66@gmail.com> Tue, Feb 11, 2014 at 10:19 AM
Ta: "tony.charaf@delta.com" <tony.charaf@delta.com>

Dear Tony,

We met over four years ago when you cared enough for one employee and her handicapped son. You cared
enough to help her get a line position in Honolulu so her son could work with dolphins.
| am praying that you care enough to help her one more time.

My name is Sue Wadas and even before | came to Honolulu | found myself involved in a station that did not
want a woman working there. Before | arrived, in 767 school in Atlanta, one of the men, Tim Donohue,
working in Honolulu told me point blank that | had caused a big commotion there because they had to build
me a bathroom, so the office was a mess, and a good mechanic was losing his job because of me. | emailed
Paul Fugere and explained that | did not want to cause problems. He wrote back and told me that none of
what Tim said was true. What | did not know was that Paul told al! the mechanics in Honolulu, during a
meeting before | came, that women did not belong in line maintenance. This is the type of environment |
arrived into in January of 2010. . ‘

| bet u are wondering what | want?

| want you to be aware of the the discrimination issues that are happening with women in maintenance; Delta
wide. | want you to know that managers are turning a blind eye to bullying, lying and intimidation against
women in maintenance. | did just what you asked me to do and never had a writeup and did everything they
told me to do. | appreciated your advise.

Tony, | just wanted to thank you for this opportunity for my son, we now own a home here, and plan to keep
helping our son achieve his dream.

Thank you so much for taking the time to read this letter.

Susan Wadas
1316 Mokapu Blvd
Kailua, Hl 96734
808-254-1117
Sent from my iPad

 

Charaf, Tony <Tony.Charaf@delta.com> Tue, Feb 11, 2014 at 10:54 AM
To: Sue Wadas <suezw66@gmail.com>

Dear Sue,
| am so happy to see that you and your son have a home and you will continue to help him achieve his
dreams. May you remain blessed and successful on your journey.

| appreciate and respect your concerns regarding the discrimination issues you mentioned and | can assure
you that our great company doesn't condone or allow any sort of discrimination...This is clear to me because |
have served on the most senior diversity council for several years.

With that said, you need to know | am no longer at TechOps and for the last year and a half | have been

R/LS/INIZ 1N-1N DAA
wsewesee aa Mau Que wauds https://mail. Boogle.com/mail/w/3/2ui=2&ik=7ed4Sed2bc&jsver=OkP.

serving the Cargo people. With your permission | am willing to forward your email to the right people at
TechOps. ' °

Please let me know your preference.

tc

(Quoted text hidden]

 

 

 

 

Sue Wadas <suezw66@amail.com> Wed, Feb 12, 2014 at 8:56 AM
To: "Charaf, Tony" <Tony.Charaf@delta.com>

Dear Tony,

Thank you so much. It was wonderful to hear your words. | would be grateful if you forwarded my message
over to tech ops. | would just appreciate having my day before the Tech Ops council.

Have a blessed day yourself.

Sincerely,

Sue

Sent from my iPad
[Quoted text hidden]

 

Charaf, Tony <Tony.Charaf@delta.com> Wed, Feb 12, 2014 at 9:41 AM
To: Sue Wadas <suezw66@gmail.com>

Hi Sue, : .
Being that your concerns are due to discrimination,
| recommend | share your email with the Director of Human Resources at TechOps. Do you agree? tc

Sent from my iPhone
[Quoted text hidden]

 

Sue Wadas <suezw66@gmail.com> Wed, Feb 12, 2014 at 10:02 AM
To: "Charaf, Tony" <Tony.Charaf@delta.com>

Dear Tony,

there was two termination cases before me, yet have not heard anything since. | have also sent a letter to
Richard and have not heard back from him yet.

Tony, you are the only one who has responded to me. If there is any chance that you can look into this further,
| would greatly appreciate it.

Sincerely,

Sue

Sent from my iPad

[Quoted text hidden]

 

 

Charaf, Tony <Tony. Charaf@delta.com> Wed, Feb 12, 2014 at 10:05 AM
To: Sue Wadas <suezw66@gmail.com>

| will check with the TechOps council...Based on my knowledge with the council they will review your case
fairly. tc

of 3
winau - Arona Irom Sue Wadas https://mail.google.com/mail/u/3/2ui=2é&ik=7ed45ed2bc&jsver=OkP...

+

3 of 3

1

-----Original Message-----

From: Sue Wadas [mailto:suezw66©@gmail.eom]
Sent: Wednesday, February 12, 2014 3:02 PM
To: Charaf, Tony

[Quoted text hidden]

 

Sue Wadas <suezw66@gmail.com> Wed, Feb 12, 2014 at 7:02 PM
To: "Charaf, Tony" <Tony.Charaf@delta.com>

Thank you so much Tony

Sent from my iPad
[Quoted text hidden]

 

Sue Wadas <suezw66@gmail.com> Mon, Feb 17, 2014 at 3:26 PM
To: "Charaf, Tony" <Tony.Charaf@delta.com>

Dear Tony,

| received a call from Ed Brown this morning. | can't tell you how much this means to our family. | love working
for Delta and would like to know why | was fired.

Thank you,

Sue

Sent from my iPad

[Quoted text hidden]

 

Charaf, Tony <Tony. Charaf@delta.com> Mon, Feb 17, 2014 at 3:33 PM
To: Sue Wadas <suezw66@gmail.com>

Ed is a good man. All the best.
ic

Sent from my iPhone

{Quoted text hidden}

 

Sue Wadas <suezw66@gmail.com> Fri, Feb 21, 2014 at 11:55 AM
To: "Charaf, Tony" <Tony.Charaf@delta.com>

Tony,
Thank you.
Sue

Sent from my iPad

[Quoted text hidden]
